DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 1) the term “auxiliary latch” is indefinite in that it is unclear from the claim language what structurally and/or functionally constitutes auxiliary in the context of the claim language; (claim 1) in the phrase “to transition between and engaged state and a retracted state” it is unclear what aspect of the auxiliary latch or if the entire auxiliary latch transitions in this manner, and how, in what way, and by what means does such a function occur; (claim 1) it is unclear what structurally and functionally constitutes an engaged state in the context of the claim language; (claim 1) a locking assembly is set forth, yet a locking function cannot be clearly determined from the claim language.
The same or similar 112 issues as above are found throughout the reminding claims, particular claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez, US Patent Application Publication 2014/0292001A1 As in claim 1, a mortise lock assembly associated with a door, comprising, as best understood, an auxiliary latch assembly configured to transition between an engaged state and a retracted state; and a magnetic field sensing device (including 20) positioned on the auxiliary latch assembly and configured to detect a magnetic field generated by a magnetic field generating device (including at least 28) positioned on a door strike, wherein the magnetic field sensing device is configured to be aligned with the magnetic field generating device when the door is in a closed position.  As in claim 2, the magnetic field sensing device is further configured to detect the magnetic field generated by the magnetic field generating device when the magnetic field sensing device is aligned with the magnetic field generating device when the door is in the closed position, wherein the magnetic field sensing device is within range of the magnetic field generating device to detect the magnetic field when the magnetic field sensing device is aligned with the magnetic field generating device when the door is in the closed position; and fail to detect the magnetic field generated by the magnetic generating device when the magnetic field sensing device is not aligned with the magnetic field generating device when the door is in an open position, wherein the magnetic field sensing device is not within range of the magnetic field generating device to detect the magnetic field when the magnetic field sensing device is not aligned with the magnetic field generating device when the door is in the open position.   As in claim 3, the magnetic field sensing device is further configured to indicate that the door is in the closed position when the magnetic field sensing device is aligned with the magnetic field generating device when the door is in the closed position; and indicate that the door is in the open position when the magnetic field sensing device is not aligned with the magnetic field generating device when the door is in the open position.  As in claim 4, the magnetic field sensing device is further configured to detect the magnetic field generated by the magnetic field generating device when the auxiliary latch assembly transitions an auxiliary latch from a retracted position to an engaged position, wherein the magnetic field sensing device is aligned with the magnetic field generating device when the auxiliary latch is in the engaged position and the retracted position when the door is in the closed position.  As in claim 5, the magnetic field sensing device is further configured to indicate that the door is in the closed position when the auxiliary latch is in the engaged position and when the auxiliary latch is in the retracted position.  As in claim 15, a mortise lock assembly associated with a door, comprising a main latch assembly configured to transition between an engaged state and a retracted state; and a magnetic field sensing device positioned on the main latch assembly and configured to detect a magnetic field generated by a magnetic field generating device positioned on a door strike, wherein the magnetic field sensing device is configured to be aligned with the magnetic field generating device when the door is in a closed position.  As in claim 16, the magnetic field sensing device is further configured to: detect the magnetic field generated by the magnetic field generating device when the magnetic field sensing device is aligned with the magnetic field generating device when the door is in the closed position, wherein the magnetic field sensing device is within range of the magnetic field generating device to detect the magnetic field when the magnetic field sensing device is aligned with the magnetic field generating device when the door is in the closed position; and fail to detect the magnetic field generated by the magnetic field generating device when the magnetic field sensing device is not aligned with the magnetic field generating device when the door is in an open position, wherein the magnetic field sensing device is not within range of the magnetic field generating device to detect the magnetic field when the magnetic field sensing device is not aligned with the magnetic field generating device when the door is in the open position.  As in claim 17, the magnetic field sensing device is further configured to indicate that the door is in the closed position when the magnetic sensing device is aligned with the magnetic field generating device when the door is in the closed position; and indicate that the door is in the open position when the magnetic field sensing device is not aligned with the magnetic field generating device when the door is in the open position.  As in claim 18, the magnetic field sensing device is further configured to detect the magnetic field generated by the magnetic field generating device when a deadbolt is transitioned from a retracted position to an engaged position, wherein the magnetic field sensing device that is positioned on the main latch assembly is aligned with the magnetic field generating device when the deadbolt is in the engaged position and the retracted position when the door is in the closed position.  As in claim 19, the magnetic field sensing device is further configured to indicate that the door is in the closed position when the deadbolt is in the engaged position and when the deadbolt is in the retracted position.  As in claim 20, the magnetic field sensing device is further configured to detect a first magnetic field generated by a first magnetic field generating device positioned at a first position on the door strike that is located above a first aperture on the door strike above where a latch bolt of the main latch device transitions through when the door transitions from the open position to the closed position; and detect a second magnetic field generated by a second magnetic field generating device (positioned to be aligned with 30—see paragraph [0047]) at a second position on the door strike that is located below the first aperture on the door strike below where the latch bolt of the main latch device transitions through when the door Response to Restriction RequirementApplication Serial No. 15/985,962Page 7 of 9transitions from the open position to the closed position.  
Regarding claim 8-12, the claimed method is inherent to the design.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al.
Regarding these claims, although Nunez does not explicit disclosure the claim control and wire structures the inventive design, it is almost certain that Nunez is intended to be used with some type of control system, as conventional in electronically controlled locks and latches.  In fact, Nunez does suggest at paragraph [0008] utilizing the data from the sensor to control operation of the latch/lock device, which is old and well known in the art.  The examiner serves Official Notice that the use of such control and wire structures are very old and well known in the art of latches and locks to be control based on data received from sensors, as an effective means of controlling the operation of the device as desired.  It would have been obvious for one having ordinary skill in the art to have modified the device of Nunez in this way, for the purpose of providing an effective means of controlling the operation of the locking/latching device as desired.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Note that the method claims of 13 and 14 are obvious to the design. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK A WILLIAMS/Primary Examiner, Art Unit 3675